F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JAN 10 2003
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 JAMES A. WILLIS,

          Petitioner - Appellant,
 v.                                                     No. 02-3216
                                                 D.C. No. 02-CV-3017-RDR
 N. L. CONNOR, Warden, United                           (D. Kansas)
 States Penitentiary,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO and HARTZ, Circuit Judges.


      Petitioner James A. Willis files under § 2241 to challenge his federal

sentence for the possession and distribution of cocaine. He alleges that his

sentence is invalid because (1) the trial court was without jurisdiction and the

indictment against him was void, (2) he received ineffective assistance of counsel,

and (3) he was a victim of prosecutorial misconduct.


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      But motions under § 2241, such as the one Willis now files, are generally

reserved to challenge the execution of a sentence rather than its validity.

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). The proper venue for

attacking a sentence itself is under § 2255. 28 U.S.C. § 2255.

      Moreover, claims may only be made under § 2241 when the statute is the

litigant’s exclusive remedy. Bradshaw, 86 F.3d at 166. Willis’s claim here is

more properly brought under § 2255 as it challenges the validity of his sentence

rather than the conditions of his confinement. Id. (holding that a petition under

§ 2241 cannot be “an additional, alternative, or supplemental remedy to 28 U.S.C.

§ 2255”). He makes no other showing that § 2255 would be inadequate or

ineffective as a remedy. Id.

      Mr. Willis’s motion to replace pages in his brief is denied as moot. For

substantially the reasons stated by the magistrate judge and the district court, we

AFFIRM the denial of Willis’s § 2241 motion.


                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge




                                         -2-